Board of Tax Appeals, No. 91-X-1365. On October 2, 1995, appellee filed a notice of waiver of oral argument. To the extent that appellee’s notice contains additional argument related to the merits of the case, it violates the prohibition against untimely filing of a merit brief as provided in S.Ct.Prac.R. XIV(1)(C). Accordingly,
IT IS ORDERED by the court, sua sponte, effective October 19,1995, that appellee’s notice be and hereby is, stricken, except to the extent it provides notice of appellee’s waiver of oral argument.